Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claims 1-7 be found allowable, claims 14-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 4692131 A1).
Regarding claim 1, Nagano teaches a human-powered vehicle derailleur, comprising:
	a base member (2) configured to be attached to a human-powered vehicle frame (1);
	a movable member (5) movable relative to the base member; 
	a pulley assembly (61)(62) configured to be pivotally attached to the movable member in a first pivotal direction and in a second pivotal direction opposite the first pivotal direction (Nagano, column 3 line 34-column 4 line 24), the pulley assembly including a first pulley (61) having a first pulley axis and a second pulley (62) having a second pulley axis;

	a pulley distance being defined between the first pulley axis and the second pulley axis;
	a biasing return force being defined by rotational force of the pulley assembly relative to the movable member; and
	a return value defined by the biasing return force multiplied by the pulley distance.
	Nagano fails to teach that the return value is equal to or greater than 136. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the return value equal to or larger than 136, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 2, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the return value is equal to or larger than 300. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the return value equal to or larger than 300, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re Aller, 105 USPQ 233.

Regarding claim 4, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the pulley distance ranges from 4.55 centimeters to 15 centimeters. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 4.55 centimeters to 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the pulley distance ranges from 7 centimeters to 14 centimeters. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would In re Aller, 105 USPQ 233.

Regarding claim 6, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach that the biasing return force is equal to or larger than 30 Newtons. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing return force equal to or larger than 30 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Nagano teaches the derailleur according to claim 6 disclosed above, but fails to teach that the biasing return force is equal to or smaller than 50 Newtons. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing return force equal to or smaller than 50 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.

Regarding claim 8, Nagano teaches the derailleur according to claim 1 disclosed above, and further teaches that the pulley assembly biasing member (10, 22) includes a first end portion and a second end portion,
	the first end portion is connected with the movable member (5), and
	the second end portion is connected with the pulley assembly (63) (Nagano, column 6 lines 1-17).

Regarding claim 14, Nagano teaches a human-powered vehicle derailleur, comprising:
	a base member (2) configured to be attached to a human-powered vehicle frame (1);
	a movable member (5) movable relative to the base member; 
	a pulley assembly (61)(62) configured to be pivotally attached to the movable member in a first pivotal direction and in a second pivotal direction opposite the first pivotal direction (Nagano, column 3 line 34-column 4 line 24), the pulley assembly including a first pulley (61) having a first pulley axis and a second pulley (62) having a second pulley axis;
	a pulley assembly biasing member (10, 22) configured to bias the pulley assembly with respect to the movable member in the first pivotal direction;
	a pulley distance being defined between the first pulley axis and the second pulley axis;
	a biasing tension force being defined by the biasing tension force of the pulley assembly relative to the movable member; and
	a tension value defined by the biasing tension force multiplied by the pulley distance.
In re Aller, 105 USPQ 233. 

Regarding claim 15, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the tension value is equal to or larger than 300. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tension value equal to or larger than 300, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the tension value is equal to or smaller than 750. Nagano does, however, teach that the distance of the pulley and the return force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tension value equal to or smaller than 750, since it has been held that In re Aller, 105 USPQ 233.

Regarding claim 17, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the pulley distance ranges from 4.55 centimeters to 15 centimeters. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 4.55 centimeters to 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Nagano teaches the derailleur according to claim 14 disclosed above, but fails to teach that the pulley distance ranges from 7 centimeters to 14 centimeters. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pulley distance between 7 centimeters to 14 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re Aller, 105 USPQ 233.

Regarding claim 20, Nagano teaches the derailleur according to claim 19 disclosed above, but fails to teach that the biasing tension force is equal to or smaller than 50 Newtons. Nagano does, however, teach that the distance of the pulley and the tension force of the biasing member can be optimized in order to improve effectiveness of the derailleur (Nagano, columns 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the biasing tension force equal to or smaller than 50 Newtons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 4692131 A1) as applied to claim 1 above, and further in view of Brown et al (US 2018/0346058 A1).

	Brown et al, however, teaches a derailleur (80) with a motor (94) that moves the movable member (90) relative to the base member (86)(Brown et al, paragraphs 0051-0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 10, Brown et al and Nagano teach the derailleur according to claim 9 disclosed above, and Brown et al further teaches that the motor (94) is configured to be supplied with electric power from a battery (96) disposed apart from the derailleur (Brown et al, paragraphs 0051-0052 and 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor powered by a separate battery as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a motor powered by a separate battery as taught by Brown et al to the derailleur taught by Nagano, such that the motor can assist in laterally and accurately moving the chain tensioner. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 

Regarding claim 12, Nagano teaches the derailleur according to claim 1 disclosed above, but fails to teach a wireless unit configured to wirelessly communicate with a human-powered vehicle electric component.
Brown et al, however, teaches a wireless unit configured to wirelessly communicate with a human-powered vehicle electric component (Brown et al, paragraph 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a wireless controller as taught by Brown et al to the derailleur taught by Nagano, such that the control of the bicycle components can be made simpler. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 


	Brown et al, however, teaches a battery (96) configured to supply electric power to an assist motor configured to apply propulsion force to a human-powered vehicle (Brown et al, paragraph 0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a battery and assist motor as taught by Brown et al to the derailleur as taught by Nagano, as an assist motor would aid in pedaling. 
	Brown et al and Nagano are analogous to the claimed invention as both pertain to the design of derailleurs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 2019/0047660 A1), Johnson et al (US 2012/0214628 A1), Ando (US 5961409 A1), Lacombe et al (US 5358451 A1), Emura et al (US 2019/0016412 A1), Bernardele (US 2018/0281899 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651